The executrix is entitled to no advice as to the estates and powers intended to be vested in the devisees and legatees of the residue. Bailey v. McIntire, 71 N.H. 329; Harvey v. Harvey, 73 N.H. 106. Nor is the widow, in her capacity as non-fiduciary beneficiary. Glover v. Baker, 76 N.H. 393; Ross v. Church, 77 N.H. 592; Adams v. Wright Hospital, 82 N.H. 260; Owen v. Busiel, 83 N.H. 345, 347; Keene v. District, ante, 477. No adverse claim appears to have been made, so this is not a proper case for amendment into a petition for a declaratory judgment. Laws 1929, c. 86.
Petition dismissed.
BRANCH, J., was absent. *Page 562